Case 1:17-cv-01875-LPS-CJB Document 114 Filed 05/16/19 Page 1 of 5 PageID #: 5698




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

      INTERNATIONAL BUSINESS                        )
      MACHINES CORPORATION,                         )
                                                    )
                                 Plaintiff,         )
                                                    ) C.A. No. 17-1875-LPS-CJB
                         v.                         )
                                                    ) JURY TRIAL DEMANDED
      EXPEDIA, INC., EXPEDIA, INC.,                 )
      HOMEAWAY.COM, INC.,                           )
      HOTELS.COM L.P.,                              )
      HOTWIRE, INC.,                                )
      ORBITZ WORLDWIDE, INC.,                       )
      ORBITZ, LLC, AND                              )
      TRAVELSCAPE LLC,                              )
                                                    )
                                 Defendants.        )

  IBM’S OPPOSITION TO DEFENDANTS’ EMERGENCY MOTION FOR EXTENSION
    OF DUE DATE AND PAGE LIMITS FOR CLAIM CONSTRUCTION BRIEFING

           IBM submits this opposition to Defendants’ motion to expand the number of pages for

  claim construction briefing. D.I. 113. Below, IBM provides an alternative proposal that would

  better address the number of claim terms in dispute. It is based on a recent order from this Court,

  Exhibit 4, and would require the parties to focus on the most important claim construction issues

  by choosing a reasonable number of claim terms to brief and argue.

           1. Opening Brief Deadline. Defendants’ motion comes, literally, on the eve of claim

  construction. The parties’ initial claim construction briefs are currently due tomorrow, May 17,

  2019. D.I. 60 ¶ 13. Defendants have no explanation for the timing of their last-minute request.1


  1
    Defendants point to IBM’s means-plus-function claims as a purported reason for their late
  request, D.I. 113 at 3, but those claims are beside the point. Defendants have known that those
  claims were at issue for 7 weeks, since March 29, 2019. Exhibit 3. They first proposed
  constructions for those terms on April 3, 2019. Defendants cannot blame IBM’s assertion of just
  four additional means-plus-function claims seven weeks ago for their last-minute request for 15
  additional pages. Nor can Defendants blame IBM for having to respond to Defendants’ dubious
  contentions that all but one of those means-plus-function claims are indefinite.


  RLF1 21277327v.1
Case 1:17-cv-01875-LPS-CJB Document 114 Filed 05/16/19 Page 2 of 5 PageID #: 5699




  And IBM was and still is prepared to serve a 20-page brief tomorrow. Nevertheless, IBM does

  not oppose Defendants’ request for an extension of the deadline for initial claim construction briefs

  from May 17, 2019 to May 22, 2019. Now that Defendants have asked for relief that would

  dramatically change page limits, IBM agrees that the parties will need time to adapt to any order

  the Court may issue.

           2. Proposed Page Limit Extension. Defendants created this problem by waiting until the

  last minute to ask for 15 more pages.2 Defendants here have long known the number of claim

  terms at issue because they put most of them at issue. Six weeks ago, on April 3, 2019, Defendants

  proposed 68 claim terms for construction.3 Exhibit 1. On April 17, 2019, after the meet and confer

  process, the parties submitted a Joint Claim Construction Chart, which identified 40 claim terms

  in dispute. D.I. 107. Among other things, Defendants took the position that nine claim terms were

  indefinite. Id. Since that time, the parties have made minor edits to the Joint Claim Construction

  Chart, but 39 claim terms remain in dispute and Defendants still argue that 7 claim terms are

  indefinite.

           Defendants’ proposed relief would burden the Court with nearly twice as much briefing as

  permitted under the Local Rules. It would also require IBM—who for weeks has been drafting a

  20-page brief—to redraft its arguments at the last minute to accommodate Defendants’ preference.

  The Court should deny Defendants’ request for additional pages.




  2
    Defendants note that the Court extended page limits to 30 pages for initial claim construction
  briefs in the Priceline litigation. D.I. 113 at 2. But IBM and Priceline agreed to that page-limit
  extension at the time the parties filed a joint claim construction chart in that case, well before initial
  claim construction briefs were due. IBM v. Priceline Grp. Inc. et al., 15-cv-137-LPS, D.I. 136.
  3
    Defendants complain that IBM has identified four claim terms that the Court has previously
  construed. D.I. 113 at 1. Defendants fail to mention that they are arguing against the Court’s prior
  constructions for at least five claim terms.
                                                       2
  RLF1 21277327v.1
Case 1:17-cv-01875-LPS-CJB Document 114 Filed 05/16/19 Page 3 of 5 PageID #: 5700




           3. Defendants’ Alternative Suggestion. Defendants’ alternative “process,” suggested in

  passing, that IBM unilaterally be required to narrow claims should also be rejected. D.I. 113 at 3.

  As an initial matter, Defendants blindsided IBM with their proposal to narrow claims via email

  yesterday, without warning, without a meet and confer, and without going through the Court’s

  discovery dispute procedure. Defendants’ proposal should be rejected for that reason alone.

           Defendants’ proposal should be rejected for many additional reasons. First, Defendant’s

  proposal will not even solve the supposed problem. The majority of the claim terms at issue

  concern independent claims that will likely remain in the case regardless of whether IBM narrows

  the asserted claims. Second, the timing makes no sense. Defendants do not explain how IBM

  could reasonably narrow the asserted claims before briefs are due. Deadlines for narrowing

  contentions are typically incorporated in the Scheduling Order and occur after the case has fully

  developed so that parties have many months, if not years, to plan ahead. Third, it is prejudicial.

  IBM cannot effectively narrow claims “in the dark,” before claim construction and before

  Defendants amend their invalidity contentions to add new references—as they have told IBM they

  will attempt to do. Exhibits 2-3. Fourth, it is inequitable. IBM should not be required to narrow

  its infringement contentions while Defendants are planning to expand their invalidity contentions.

           Finally, Defendants’ proposal to narrow claims would reward Defendants’ lack of

  diligence. Of course “Defendants are amendable to a process whereby the number of asserted

  claims would be reduced.” D.I. 113 at 3. That would give Defendants a huge strategic advantage.

  Defendants should not be able to secure a significant and unilateral narrowing of IBM’s

  infringement contentions for the rest of the case because they were unwilling to plan ahead and

  focus on the key issues for claim construction. The Court should not entertain Defendants’

  alternative suggestion.


                                                  3
  RLF1 21277327v.1
Case 1:17-cv-01875-LPS-CJB Document 114 Filed 05/16/19 Page 4 of 5 PageID #: 5701




           4. IBM’s Counter Proposal. Instead, of increasing the burden on all involved, IBM

  proposes that the parties focus their briefs on the key claim construction issues. Thus, IBM

  proposes that the Court issue the attached order, which would require each side to pick up to five

  claim terms, simultaneously exchange those terms, and brief only those “Exchanged Terms.” The

  rest of the disputed terms would be decided only if necessary. See Proposed Order.

           IBM’s proposed order is modeled on a recent order from this Court. Exhibit 4. The Court

  has issued similar orders in the past. Exhibit 5. It would force the parties to think carefully about

  the issues in dispute and would result in more focused briefing, more focused oral argument, and

  a claim construction order that is narrowly tailored to the issues that need to be resolved. IBM’s

  proposal would address Defendants’ professed concerns about the number of claim terms in

  dispute. There is no need to brief dozens of terms or, for example, to argue about indefiniteness

  for seven claim terms. As Defendants themselves admit “[t]he construction of all of these terms

  would tax the Court’s resources.” D.I. 113 at 3. But their proposal, nearly doubling the amount

  of briefing at the last minute, or unilaterally requiring IBM to narrow its contentions at some vague

  point in the future, would not address the problem and would be prejudicial, for the reasons

  discussed above. Only IBM’s proposal would both narrow the number of terms at issue and put

  both parties on equal footing.

           For all the reasons above, the Court should deny Defendants’ proposals and grant IBM’s

  proposal.




                                                   4
  RLF1 21277327v.1
Case 1:17-cv-01875-LPS-CJB Document 114 Filed 05/16/19 Page 5 of 5 PageID #: 5702




                                                   /s/ Kelly E. Farnan
                                            Kelly E. Farnan (#4395)
   OF COUNSEL:                              Sara M. Metzler (#6509)
   John M. Desmarais                        RICHARDS LAYTON & FINGER
   Karim Z. Oussayef                        One Rodney Square
   Laurie N. Stempler                       920 North King Street
   Robert C. Harrits                        Wilmington, Delaware 19801
   Brian D. Matty                           302-651-7700
   Michael Matulewicz-Crowley               farnan@rlf.com
   Alexandra E. Kochian                     Metzler@rlf.com
   Jun Tong
   DESMARAIS LLP                            Attorneys for Plaintiff International Business
   230 Park Avenue                          Machines Corporation
   New York, NY 10169
   Tel: (212) 351-3400

   Dated: May 16, 2019




                                        5
  RLF1 21277327v.1
